Artport LLC
75 West Street 17C
New York, New York 10006
917-703-7172

July 29, 2016



                                 INVOICE for HAROLD GARDE ART


Paintings

2 Chairs, 1983                                             5,200
Round Head with Figure, 1977                              14,200
Two Vessels, 1972                                         20,000
Sculptures on Table, 1994                                 17,000

                                 Sub total                56,400
                                 less 20%                 11,280
                                 Total                  45,120




*Please make check payable to Art Port LLC




                                                           PLAINTIFFS #000130
Keely Carraway

From:                            Wally Charnoff <wcharnoff@icloud.com>
Sent:                            Wednesday, April 29, 2020 11:09 PM
To:                              Ian Hicks
Subject:                         Fwd: Garde Invoice
Attachments:                     CHARNOFF Final Invoice.docx




      Begin forwarded message:

      From: Nancy Loving <nycloving@gmail.com>
      Subject: Garde Invoice
      Date: July 29, 2016 at 11:49:46 AM MDT
      To: "bcharnoff@gmail.com" <bcharnoff@gmail.com>, "wcharnoff@icloud.com"
      <wcharnoff@icloud.com>

      Hi Brande and Wally,

      I have all the information for us to move forward and finalize your purchase. I will be seeing Harold on
      Sunday and will be delighted to talk to him about the sale and have you both speak with Harold,
      especially about the specific work.

      I received the final quote from Atelier 4 who will be crating and shipping the art. They can pick up
      Monday- Wednesday of next week. It is 7-10 business days enroute to your shipping destination as it
      shipped ground. Again, we will handle all shipping cost. We can also determine what gets shipped right
      away and if you prefer to store it here with us until the house is built or location for art determined.
      Also, the museum may be in a position, once we determine the details of the exhibition to have work
      shipped there as well.

      I am excited about the possibility for the exhibition at the Wyoming Museum. Nicole Crawford, Curator
      of Collections, will be working with me in the next few weeks to determine exhibition details and to look
      at dates. Most of these exhibitions take months to procure, but they would like Harold to attend and I
      reminded them of the essence of timing - being sooner than later.

      We have no tax to add to the purchase since we are shipping out of state.
      The wire instructions are below or feel free to mail a check to the address below. Whatever you are
      more comfortable with.
      The final amount was $45,120. I will send you a receipt of sale, Certificates of Authentication and a
      portfolio with all the important information for your records. Please feel free to call or text me with any
      questions or thoughts moving forward!

      Best,
      Nancy

      TD BANK
      Wilmington Delaware
      ABA# 031 101 266
                                                           1
                                                                                      PLAINTIFFS #000131
Art Port LLC
Nancy Loving CEO
Account # 026013673

or

Nancy Loving /ArtPort
26 Covlee Drive
Norwalk, CT 06855
917-703-7172




Nancy Loving
Director ArtSuite Gallery
ArtPort LLC
New York, NY 10006
917.703.7172




                            2
                                PLAINTIFFS #000132
Keely Carraway

From:                           Wally Charnoff <wcharnoff@icloud.com>
Sent:                           Wednesday, April 29, 2020 8:46 PM
To:                             Ian Hicks
Subject:                        Fwd: ArtPort Inventory List
Attachments:                    CharnoffArtPurchaseAmended816.pdf




      Begin forwarded message:

      From: Nancy Loving <artsuiteny@gmail.com>
      Subject: ArtPort Inventory List
      Date: May 14, 2019 at 3:12:12 PM MDT
      To: walter Charnoff <wcharnoff@icloud.com>

      Hi Wally,
      Here are the photos and inventory list of the Amended Art Purchase from my database. Please note that
      the strappos/journal paintings photos will be sent separately along with the AP Secret Session prints in a
      separate pdf. Expect those next week.
      The art shipment is being scheduled for the Week of May 26th.
      All works on paper will be sent separately and you will be informed of the date to be shipped at aprox.
      the same time as the larger works.
      We appreciate you finalizing your decisions and we are working to expedite the shipping.
      Nancy




                                                          1
                                                                                     PLAINTIFFS #000251
Charnoff complete invoice                                                                   0.05

Budget Totals         Estimated        Actual        Difference          Invoice 1 8/17             invoice 2 9/15/17         Invoice 3 11/1/17
Description                  Column1       Column2       Amount
DNA WOB 1966                                         $      25,000.00    $             25,000.00
two figures new canvas - white                       $            -      $                   -
red chair 1979                                       $       1,800.00    $              1,800.00
still life black marker                              $       3,500.00    $              3,500.00
Blue Bowl                                            $       8,100.00    $              8,100.00
Jack                                                 $       1,000.00    $              1,000.00
diptych puppet                                       $       2,500.00    $              2,500.00
Green Jack                                           $       1,500.00    $              1,500.00
ginger bowl                                          $         500.00    $                500.00
damaged chair print                                  $            -      $                   -
Two Vessels Trade                                    $     (21,000.00)   $            (21,000.00)
Still Life Vessel Black                              $      12,000.00    $                600.00    $             11,400.00
red gloved green woman 1983                          $       5,000.00    $                250.00    $              4,750.00
Alter Ego                                            $       5,200.00    $                260.00    $              4,940.00
Dog rolled canvas                                    $       5,000.00    $                250.00    $              4,750.00
Tribal face                                          $       6,500.00    $                325.00    $              6,175.00
White face and body diptych                          $       6,500.00    $                325.00    $              6,175.00
WOB Diptych                                          $      20,000.00    $              1,000.00    $             19,000.00
journal paintings                                    $      12,900.00    $                645.00    $             12,255.00
Bandage WOB                                          $      25,000.00    $              1,250.00                            $         23,750.00
7 Prints Secret Sessions                             $      10,000.00    $                500.00    $                   -   $          9,500.00
strappos                                             $      10,000.00    $                500.00    $                   -   $          9,500.00
                                       TOTAL         $    141,000.00     $             28,805.00    $             69,445.00 $         42,750.00




                                                                                                                                       PLAINTIFFS #000252
